Title: To James Madison from Henry Lee, 18 April 1792
From: Lee, Henry
To: Madison, James


My dear sirRichmond April 18h. [1792]
I have your two letters of the 6th & 11th. The last communicated the appointment of commander in cheif of the W. A. This event has excited general astonishment here, and will be illy received I fear where the public good demands it should be otherwise received. I sincerely hope the new general may give peace to our country, and restore the honor of the American name.
Altho the common report had run in favor of my appointment to this office, and various circumstances in some degree encrease the predilection I feel for military life, yet I never considered myself as intended by the Presidt. to succeed St. Clair. Of course I am not disappointed, but confess that I experience some chagrin in the reasons which are given in justification of the preference given to General Wayne.
However these things must be expected & submitted to.
I suppose from the expidition with which the public business seems now to proceed that Congress will soon rise. Do you return to Virga.? Where do you spend the summer?
If among us, make me happy by a visit, (if only for a few days). Most affy yours
Henry Lee
